DANIEL, Chief Judge.
This is an administrative appeal of an order entered by the Department of Business Regulation against Venture Corporation of Sarasota, Inc., Donald Kun, Sr. and Donald Kun, Jr. for violations of the Flor-lda Condominium Act and the Florida Uniform Land Sales Practices Act. As this court has previously noted, the scope of review of an administrative action is narrow and an appellate court is bound to affirm administrative determinations or findings unless there is no competent substantial evidence to support them. Clark v. Department of Professional Regulation, 463 So.2d 328 (Fla. 5th DCA 1985). See also § 120.68(10), Fla.Stat. (1989). After a careful review of the record, we conclude that there is no competent substantial evidence to support liability on the part of Donald Kun, Jr. Accordingly, we reverse the order in so far as it imposes sanctions against him.
REVERSED and REMANDED.
W. SHARP and COWART, JJ., concur.